Title: To Benjamin Franklin from Timothy Matlack, 21 April 1780
From: Matlack, Timothy
To: Franklin, Benjamin


Sir,
Philadelphia April 21. 1780
To you as President of the American Philosophical society, I beg leave to enclose an oration delivered last month before that respectable society. The revd. Dr Ewing had long ago been appointed to perform this annual duty; but he being chosen Provost of the University, and that seminary having greatly suffered during the war, his whole time and attention were required to reestablish its reputation— he therefore declined the oration. The short time which could be allowed to compose it, deterred those who were anxious to establish, or preserve, a literary character from the undertaking; but, as I had no wish to appear any thing more than I am, the task was very easy to me, and an apology for so crude a performance is only necessary on account of the society, not on my account.
I have the greater pleasure in enclosing this piece to you, as it affords me an opportunity of recommending to your notice a very worthy young Gentleman, Doctor John Foulke, son of Judah Foulke late of this city. His abilities and application to his studies have gained him great respect here, and will recommend him abroad. He has undergone a regular examination before the Trustees of the late College; but by the change in that institution he is prevented from obtaining a diploma, the proper officers not being yet appointed. I know that your benevolent disposition renders it unnecessary to ask your favour toward so valuable a young man; otherwise I should have warmly solicited your interest in his behalf.
The indians have made an attack on our Frontiers, which will distress the inhabitants of Northampton and Northumberland exceedingly. The settlements in those counties being so widely spread, occasions very great difficulties and leaves nothing to be done for their defence, but by invading the indian country, which must be attempted if possible.
I am with the greatest respect Your Excellencys most obedient and very humble servant
T Matlack
His Excellency Benjamin Franklin Esqr. Minister Plenipotentiary of the United states of America at the Court of France